82852: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-29664: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82852


Short Caption:BRANDT VS. DIST. CT. (SMITH)Court:Supreme Court


Related Case(s):83667


Lower Court Case(s):Clark Co. - Eighth Judicial District - A818929Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerClain BrandtRory Kay
							(McDonald Carano LLP/Las Vegas)
						Aaron D. Shipley
							(McDonald Carano LLP/Las Vegas)
						


Real Party in InterestJoshco Group, LLCAmanda K. Baker
							(Holland & Hart LLP/Las Vegas)
						Robert J. Cassity
							(Holland & Hart LLP/Las Vegas)
						J. Stephen Peek
							(Holland & Hart LLP/Las Vegas)
						


Real Party in InterestJoshco Group Tech, LLCAmanda K. Baker
							(Holland & Hart LLP/Las Vegas)
						Robert J. Cassity
							(Holland & Hart LLP/Las Vegas)
						J. Stephen Peek
							(Holland & Hart LLP/Las Vegas)
						


Real Party in InterestJoshua SmithAdam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Maximilien D. Fetaz
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Joseph Garin
							(Lipson Neilson P.C.)
						Eric D. Walther
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Lisa J. Zastrow
							(Lipson Neilson P.C.)
						


Real Party in InterestKPC Holdings Ltd, LLCAmanda K. Baker
							(Holland & Hart LLP/Las Vegas)
						Robert J. Cassity
							(Holland & Hart LLP/Las Vegas)
						J. Stephen Peek
							(Holland & Hart LLP/Las Vegas)
						


Real Party in InterestLauren SmithAdam K. Bult
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Maximilien D. Fetaz
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Joseph Garin
							(Lipson Neilson P.C.)
						Eric D. Walther
							(Brownstein Hyatt Farber Schreck, LLP/Las Vegas)
						Lisa J. Zastrow
							(Lipson Neilson P.C.)
						


Real Party in InterestMichael LicariShelby A. Dahl
							(Hutchison & Steffen, LLC/Las Vegas)
						David M. Doto
							(Hutchison & Steffen, LLC/Las Vegas)
						Joseph Garin
							(Lipson Neilson P.C.)
						Mark A. Hutchison
							(Hutchison & Steffen, LLC/Las Vegas)
						Lisa J. Zastrow
							(Lipson Neilson P.C.)
						


Real Party in InterestVeteran Benefits Guide CA, LLCAmanda K. Baker
							(Holland & Hart LLP/Las Vegas)
						Robert J. Cassity
							(Holland & Hart LLP/Las Vegas)
						J. Stephen Peek
							(Holland & Hart LLP/Las Vegas)
						


Real Party in InterestVeteran Benefits Guide NV, LLCAmanda K. Baker
							(Holland & Hart LLP/Las Vegas)
						Robert J. Cassity
							(Holland & Hart LLP/Las Vegas)
						J. Stephen Peek
							(Holland & Hart LLP/Las Vegas)
						


RespondentNancy L. Allf


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


05/04/2021Filing FeeFiling fee paid. E-Payment $250.00 from Rory Kay. (SC)


05/04/2021Petition/WritFiled Petition for Writ of Mandamus, or in the Alternative, Writ of Prohibition. (SC)21-12796




05/04/2021MotionFiled Petitioner Clain Brandt's Motion to File Portions of Petitioner's Appendix Under Seal. (SC)21-12798




05/04/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-12799




05/04/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (Index only) (SC)21-12800




05/04/2021AppendixFiled Appendix to Petition for Writ - Volume 3. (Index only) (SC)21-12801




05/04/2021AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)21-12802




05/04/2021AppendixFiled Appendix to Petition for Writ - Volume 5. (SC)21-12803




05/04/2021AppendixFiled Appendix to Petition for Writ - Volume 6. (SC)21-12804




05/04/2021AppendixFiled Appendix to Petition for Writ - Volume 7. (SC)21-12805




05/04/2021AppendixFiled Appendix to Petition for Writ - Volume 8. (SC)21-12806




05/04/2021AppendixFiled Appendix to Petition for Writ - Volume 9. (SC)21-12807




05/20/2021Order/ProceduralFiled Order Directing Answer and Granting Motion to Seal. Answer due: 28 days. Petitioner shall have 14 days from service of the answer to file and serve any reply.  Petitioner also moved to file portions of the appendix under seal. The motion is granted.  (SC)21-14504




05/20/2021AppendixFiled Petitioner's (SEALED) Appendix to Petition for Writ. Vols. 1-4. (SC)


06/08/2021MotionFiled Petitioner's Emergency Motion Under NRAP 27(e) to Stay District Curt Proceedings Pending Resolution of Writ Petition.  Action Requested By: June 18, 2021 (REJECTED PER NOTICE ISSUED 06/09/21). (SC)


06/09/2021Notice/OutgoingIssued Notice of Rejection of Filed Document.  Petitioner's Emergency Motion Under NRAP 27(e) to Stay District Court Proceedings Pending Resolution of Writ Petition. (SC)21-16484




06/09/2021MotionFiled Petitioner's Motion for Permission to Exceed Page Limit of Petitioner's Emergency Motion to Stay District Court Proceedings Pending Resolution of Writ Petition. (SC)21-16604




06/09/2021MotionFiled Petitioner's Emergency Motion Under NRAP 27(e) to Stay District Court Proceedings Pending Resolution of Writ Petition. (SC)21-16606




06/10/2021Notice/IncomingFiled Real Parties Interest (Joshua and Lauren Smith) Notice of Appearance Notice for Maximilien D. Fetaz and Eric D. Walther. (SC)21-16649




06/10/2021MotionFiled Real Parties in Interest Smiths' Response to Clain Brandt's Emergency Motion for Stay. (SC)21-16650




06/10/2021Notice/IncomingFiled Real Parties in Interest Notice of Appearance for J. Stephen Peek, Esq., Robert J. Cassity, Esq., and Amanda K. Baker, Esq. (SC)21-16708




06/10/2021MotionFiled Real Parties in Interest (Nominal Defendants') Response to Emergency Motion under NRAP 27(e) to Stay District Court Proceedings Pending Resolution of Writ Petition. (SC)21-16709




06/16/2021MotionFiled Petitioner's Motion for Permission to Exceed Page Limit of Petitioner's Reply to Responses to Emergency Motion Under NRAP 27(e) to Stay District Court Proceedings Pending Resolution of Writ Petition. (SC)21-17345




06/16/2021MotionFiled Petitioner's Reply to Responses to Emergency Motion Under NRAP 27(e) to Stay District Court Proceedings Pending Resolution of Writ Petition. (SC)21-17346




06/17/2021MotionFiled Real Parties in Interest's (Smiths) Motion to File Portions of the Appendix Under Seal. (SC)21-17497




06/17/2021Petition/WritFiled Real Parties in Interest (Smith) Answer to Petition for Writ of Mandamus, Or In The Alternative, Writ of Prohibition. (SC)21-17498




06/17/2021AppendixFiled Real Parties in Interest (Smith) Appendix to Answer. Vol. 1 (SC)21-17511




06/17/2021AppendixFiled Real Parties in Interest (Smith) Appendix to Answer. Vol. 2 (SC)21-17512




06/17/2021AppendixFiled Real Parties in Interest (Smith) Appendix to Answer. Vol. 3 (SC)21-17515




06/17/2021Petition/WritFiled Real Parties in Interests' Answer to Petition for Writ (JoshCo Group, Veteran Benefits and KPC Holdings).  (SC)21-17548




06/17/2021AppendixFiled Real Parties in Interest Appendix to Answer to Writ Petition. (SC)21-17549




06/18/2021Order/ProceduralFiled Order Denying Stay. Petitioner has filed an emergency motion seeking to stay the district court proceedings. We deny the motion for a stay of discovery and other proceedings, without prejudice to petitioner's ability to later seek a stay of trial if necessary. fn1 [Petitioner's motions to exceed the NRAP 27 page limits for his motion and reply are granted.  The motion was filed on June 9, 2021, and the reply was filed on June 16, 2021.  We defer ruling on the pending June 17, 2021, motion to file portions of the appendix under seal.] (SC)21-17588




06/25/2021Order/ProceduralFiled Order Granting Motion. Real parties in interest have filed a motion to file certain volumes of the appendix under seal because they contain confidential information sealed by the district court. The motion is granted. The clerk of this court shall file under seal volumes 2 and 3 of the appendix received on June 18, 2021. (SC)21-18307




06/25/2021AppendixFiled Real Party in Interest (Smith) Appendix Vols. 2 & 3 (SEALED). (SC)


07/01/2021Petition/WritFiled Petitioner's Reply in Support of Petition for Writ of Mandamus, or in the Alternative, Writ of Prohibition.  (SC)21-19036




07/01/2021AppendixFiled Petitioner's Appendix to Reply in Support of Petition for Writ of Mandamus, or in the Alternative, Writ of Prohibition.  (SC)21-19037




10/15/2021Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." fn1 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC)21-29664




11/09/2021RemittiturIssued Notice in Lieu of Remittitur.  (SC)21-32151




11/09/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  (SC)



Combined Case View